Citation Nr: 1038802	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  98-05 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for fibrocystic adenosis.

2.  Entitlement to a rating in excess of 30 percent for mitral 
valve prolapsed, from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO rating decision that, inter 
alia, denied service connection for positive tuberculosis (TB) 
test, epiglottis, bilateral knee pain, recurrent gastritis, and 
recurrent fibrocystic adenosis, and granted service connection 
and assigned 10 percent disability ratings for mitral valve 
prolapse and low back pain, effective June 12, 1997.

The appellant filed a Notice of Disagreement (NOD) in regard to 
the denials of service connection and assigned disability ratings 
in March 1998, and the RO issued a Statement of the Case (SOC) in 
the same month.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in April 1998.

In a December 1998 rating decision, the RO  granted service 
connection for recurrent gastritis and acid reflux with irritable 
bowel/h. pylori and assigned an earlier effective date of May 1, 
1997 for the awards of service connection.  A January 2000 rating 
decision granted service connection for recurrent epiglottis.  
These rating decisions constitute full grants of the benefits 
sought for the claims for service connection for recurrent 
gastritis and recurrent epiglottis.

In August 2001, the Board denied service connection for a 
positive TB test and remanded the matters remaining on appeal to 
the RO for further action.  In a July 2004 rating decision, the 
RO in Los Angeles, California, inter alia, awarded service 
connection and assigned an initial 10 percent rating, each, for 
degenerative joint disease of the right knee and the left knee,  
as well as awarded a higher rating of 30 percent for the 
Veteran's mitral valve prolapse, each effective January 12, 1998 
(the date of revision of the pertinent rating criteria).  The 
July 2004 rating decision constitutes full grants of the benefits 
sought regarding the knees.  The RO continued to deny service 
connection for fibrocystic adenosis and increased initial ratings 
(as reflected in a July 2004 supplemental SOC (SSOC)).  In a 
November 2005 rating decision, the RO  granted a higher rating of 
20 percent for the Veteran's service-connected low back 
disability, effective March 10, 2005.

In April 2008, the Board denied an initial rating in excess of 10 
percent for mitral valve prolapsed, prior to January 12, 1998; 
granted an initial rating in excess of 10 percent for a low back 
disability, prior to March 10, 2005, but denied a rating in 
excess of 20 percent for a low back disability, from  March 10, 
2005; and remanded the matters remaining on appeal to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action.  In an April 2010 SSOC, the AMC continued to deny 
service connection for fibrocystic adenosis, as well as a rating 
in excess of 30 percent for mitral valve prolapse, from  January 
12, 1998, and returned the matters on appeal to the Board.

Although a higher rating for mitral valve prolapsed has been 
assigned from January 12, 1998, as a higher rating for that 
disability is available, and the Veteran is presumed to be 
seeking the maximum available benefit, the claim for a higher 
rating from that date remains viable on appeal.  See A.B. v. 
Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, in a March 
2005 statement, the Veteran's representative indicated that the 
Veteran believed that her left knee disability met the criteria 
for a "moderate" rating under Diagnostic Code 5257.  In addition, 
in a May 2007 statement, the Veteran described increasing 
bilateral knee pain.  These statements appear to raise claims for 
higher ratings for degenerative joint disease of each knee have 
yet been addressed by the RO, these matters are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran underwent numerous biopsies during her 
active service, fibrocystic adenosis was not diagnosed and not 
otherwise shown in service.

3.  The most probative medical opinion evidence on the question 
of whether there exists a medical nexus between the Veteran's 
current fibrocystic adenosis and service (to include on the basis 
of aggravation of the chronic cystic mastitis noted at service 
entrance) weighs against the claim.

4.  Since January 12, 1998, the Veteran's mitral valve prolapse 
has been manifested by a workload of greater than 5 METs but not 
greater than 7 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope.


CONCLUSION OF LAW

1.  The criteria for service connection for fibrocystic adenosis 
are not met.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for a rating in excess of 30 percent for mitral 
valve prolapse, from January 12, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20, 4.104, Diagnostic Code 7000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating 
cases, a claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating criteria 
for all higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a March 2002 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claims for service connection and for a higher 
rating, what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The Board notes that the Veteran was provided notice of the 
criteria for higher ratings for mitral valve prolapse in the 
January 2000 and July 2004 SSOCs, which suffices for 
Dingess/Hartman.  A November 2007 letter generally informed the 
Veteran how disability ratings and effective dates are assigned 
and the type of evidence that impacts those determinations.; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of the aforementioned notice, and opportunity for 
the Veteran to respond, the April 2010 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of October 1997, 
December 2002, January 2003, August 2003, April 2005, May 2005, 
and August 2008 VA examinations.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by her representative, on her 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the claims for service connection 
and higher rating are is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of either matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, (1) 
that the disease or injury existed prior to service, and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003). The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the claim for service 
connection for fibrocystic adenosis must be denied.

A November 1979 pre-induction examination report reflects the 
Veteran's history of chronic cystic mastitis of the left breast, 
with no evidence of malignancy.  A May 1981 service treatment 
record shows that the Veteran reported a history of small cysts 
in her left breast for the prior three years.  Additional service 
treatment records indicate that the Veteran underwent several 
bilateral breast biopsies in 1986, 1995, 1996 and 1997.  
Assessments included intraductal papillomatosis with sclerosing 
adenosis and fibrocystic disease.  The February 1997 separation 
examination report reflects that the Veteran was to follow up on 
"[b]reast nodule as [d]irected."

An October 1997 VA examination report reflects that the Veteran 
had five breast biopsies from 1985 to 1997 which demonstrated 
fibrocystic adenosis.

In her March 1998 notice of disagreement, the Veteran stated that 
she had six breast biopsies during service.  She further stated 
that previous to her military service, her breasts were "very 
dense;" however, no distinct masses had ever been diagnosed, and 
no biopsies had ever been warranted.

In December 2002, a VA examiner remarked that the Veteran 
developed palpable lesions in both of her breasts in 1986.  He 
said that the diagnosis was intraductal papillomatosis of the 
right and left breasts.

An August 2003 VA examination report reflects the Veteran's 
history of five breast biopsies while on active duty which 
revealed intraductal papillomatosis, or fibroadenoma, with no 
malignant processes involved.  Examination revealed bilateral 
inverted nipples, multiple surgical scars, and no discrete mass.  
The examiner concluded that the Veteran clearly had a diagnosis 
of fibrocystic breast disease which was initially made in 1985 
while she was in the service.

In May 2005, a VA examiner noted the Veteran's history of benign 
biopsies which showed intraductal papillomatosis or fibroadenoma.  
The examiner observed that the Veteran's breasts were symmetric 
without masses, nodules or skin changes, with slightly inverted 
nipples and surgical scars.  The diagnosis given was history of 
multiple benign breast biopsies consistent with a diagnosis of 
fibrocystic change of the breasts.

The July 2009 report of a VA examination reflects the Veteran's 
history of biopsies while in the military.  The examiner observed 
retraction of the nipple of both breasts, and diffuse nodularity 
of the right breast.  The diagnosis was mild fibrocystic breast 
condition.  The examiner opined that the Veteran's current 
diagnosis of fibrocystic breast condition was present prior to 
military service and was not aggravated or permanently worsened 
by military service, as evidenced by the diagnosis of chronic 
cystic mastitis.  She also opined that the Veteran's fibrocystic 
breast condition/chronic cystic mastitis was not medically 
related to her military service.  She commented that in the past, 
many physicians have referred to fibrocystic breasts, or lumpy 
breasts, as "fibrocystic breast disease."  She indicated that 
term was misleading because fibrocystic breast condition is not a 
disease at all; rather, it is a common, non-cancerous breast 
condition that affects over half of all women at some point in 
their lives.  She concluded by stating that since fibrocystic 
breasts are so common among women during their reproductive 
years, some physicians do not even like to label the symptoms as 
a "condition"; rather, they believe that these women simply 
have lumpier and more tender breasts than others.

As noted above, chronic cystic mastitis was clearly noted on the 
Veteran's November 1979 entrance examination.  The Board notes 
that a pre-existing disorder need not be symptomatic at entry, 
only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 
529, 534-535 (1996).  As such, the presumption of soundness with 
regard to a breast disorder-specifically, chronic cystic 
mastitis-does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304 (b).  Nonetheless, the remaining question is whether the 
pre-existing cystic mastitis was aggravated during, or as a 
result of, service, resulting in the current fibrocystic 
adenosis.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the Board finds that the Veteran's pre-existing 
breast disorder did not increase in severity during, or as a 
result of, service.  Although she underwent several biopsies 
while on active duty, none of the treatment records include 
comments reflecting an increase in severity of her pre-existing 
breast disorder.  The February 1997 separation examination report 
reflects that the Veteran was to follow up on "[b]reast nodule as 
[d]irected."  Most significantly, the Board points out that the 
July 2009 VA examiner opined that the Veteran's breast disorder 
was not aggravated by her active service.  Hence, the medical 
evidence does not support a finding that the breast disorder 
increased in severity during service and the presumption of 
aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The Board also notes that the preponderance of the medical 
opinion evidence  addressing whether there otherwise  exists a 
medical nexus between current fibrocystic adenosis and service 
weighs against the claim.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In support of the claim, the record includes the opinion of an 
August 2003 VA examiner to the effect that the Veteran clearly 
had a diagnosis of fibrocystic breast disease which was initially 
made in 1985 while she was in the service.  This examiner appears 
to have reviewed the Veteran's records, as he commented on the 
Veteran's numerous in-service biopsies.  However, in concluding 
that the Veteran's diagnosis of fibrocystic breast disease was 
initially made in 1985, the examiner did not address the notation 
of chronic cystic mastitis on the November 1979 entrance 
examination, nor did he provide a rationale for the stated 
opinion.  Hence, this opinion is accorded little probative 
weight.  

The record also includes statements of Veteran, who has had 
medical training, and who served on active duty as a nurse.  A 
nurse's statement may constitute competent medical evidence where 
the nurse has specialized knowledge regarding the area of 
medicine or participated in treatment.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997).  In her March 1998 NOD, the Veteran 
acknowledged that prior to active duty, her breasts were very 
dense; however, she also said distinct masses had never been 
diagnosed, that her breasts never warranted a biopsy to rule out 
cancer prior to service, and that  she had has masses palpated 
while on active duty.  However, these statements merely provide 
additional facts for consideration in determining whether a 
medical nexus exists between current fibrocystic adenosis and 
service.  They do not, alone, support either a diagnosis of 
fibrocystic adenosis during service, nor do they clearly 
establish a medical nexus between the breast disorder diagnosed 
post-service, and that diagnosed thereafter.  Moreover, to 
whatever the appellant may be attempting to establish the 
required medical nexus on the basis of her own assertions, the 
Board notes that she is not shown to have specialized knowledge 
to opine as to matters of the breast, nor is she shown to have 
participated in such treatment.  See Black, 10 Vet. App. at 284.  
Hence, her assertions in this regard are also accorded little 
probative weight.

By contrast, the Board accepts as probative evidence on the 
medical nexus question the opinion of the July 2009 VA examiner.  
That examiner discussed the November 1979 entrance examination 
report in addition to the other service treatment records and 
records of post-service treatment.  She discussed the nature of 
the Veteran's claimed disorder and explained why she felt that 
the Veteran's claimed breast disorder was not caused or 
aggravated by her active duty service.  As she discussed all of 
the pertinent evidence of record and explained the reasoning 
behind her opinion, the Board ultimately finds the opinion of the 
July 2009 constitute persuasive evidence that the current breast 
disorder was neither caused nor aggravated by her service. 

For all the foregoing reasons, the Board finds that the claim for 
service connection for fibrocystic adenosis must be denied.  In 
reaching this conclusion, the conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §3.102, Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Higher Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran's service-connected mitral valve prolapse has been 
rated by analogy to valvular heart disease, under Diagnostic Code 
7000.  See 38 C.F.R. § 4.20.

Under that diagnostic code, a 10 percent rating is warranted when 
there is a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent rating is warranted when 
there is a workload of greater than 5 METs but not greater than 7 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 
percent rating is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or when there 
is a workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The maximum 100 percent rating is 
warranted when there is chronic congestive heart failure; or when 
there is a workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent rating is also warrant during active 
infection with valvular heart damage and for three months 
following cessation of therapy for the active infection.  38 
C.F.R. § 4.104.

Considering the pertinent evidence in light of the above, the 
Board finds a rating greater than 30 percent for the Veteran's 
mitral valve prolapse is not warranted at any time since January 
12, 1998.

In February 1998, a private echocardiogram (ECG) revealed normal 
sized left and right ventricles.  The mitral valve was normal in 
appearance with mild prolapsed of the posterior mitral valve 
leaflet and mild mitral regurgitation.  Left ventricle ejection 
fraction was 65 percent.

The Veteran remarked in January 1999 that she had an increase in 
shortness of breath and an increase in fatigue with any type of 
exertion.

In January 2003, the Veteran told a VA examiner that he had 
intermittent episodes of palpitations and chest pain.  She said 
that she would be short of breath at night and would wake up 
suddenly.  She got mildly short of breath when she tried to do 
physical activities.  The examiner said that the Veteran's 
activity was limited mainly by knee and low back pain to about 
two blocks, which would be a MET level of about 7.  An ECG from 
November 2002 revealed normal left ventricular size and function 
with an ejection fraction of 65 percent.  She had minimal left 
ventricular hypertrophy.  Her mitral valve was slightly abnormal 
in that she had some thickening of her mitral valve leaflets.  
The diagnosis given was mild mitral valve regurgitation, and the 
examiner opined that there was no relation between the Veteran's 
symptoms of chest pain and palpitations and her mitral valve 
disease.

In June 2004, the Veteran complained to a VA examiner of chest 
discomfort.  There was no shortness of breath noted.  The 
impression was atypical chest pain syndrome with good exercise 
tolerance without changes diagnostic of ischemia.

A private ultrasound conducted in December 2004 revealed left 
ventricle ejection fraction of 70 percent with normal function of 
the left ventricle.  The left ventricular cavity size was normal.

On VA examination in April 2005, the Veteran complained of 
chronic chest pains.  She reported taking Inderal twice a day.  
Cardiac examination revealed a II/VI systolic murmur with no 
evidence of thrills, lifts or heaves.  The examiner noted that 
the Veteran had a 30 percent rating for her valvular heart 
disease and felt that there was no reason to change the 
percentage, as there appeared to have been no progression of the 
problem.

Later in April 2005, the Veteran underwent cardiac 
catheterization.  The impression was no significant obstructive 
coronary disease.

An August 2005 letter from A.Z., M.D., contains the Veteran's 
complaints of sharp chest pains.  She said her pains were 
associated with occasional palpitations.  It was noted that the 
Veteran's lungs were clear to auscultation, and the heart was 
regular in rate and rhythm.  There was a barely audible click 
with a very soft mitral regurgitation murmur.  

In January 2006, Dr. Z. commented that the Veteran had 
significant improvement in her palpitations since increasing her 
dose of Inderal.  The Veteran denied chest pain and dyspnea.  Dr. 
Z. noted that the heart was regular in rate and rhythm with a 
II/VI late systolic murmur.  An ECG showed normal sinus rhythm.

In April 2006, the Veteran reported unremitting palpitations 
without chest pain, but with lightheadedness and dizziness, to a 
VA examiner.  She did say that since her Inderal had been 
increased, she had less frequent episodes of palpitations, 
although she occasionally felt a rare flutter.  Another VA 
follow-up record from May 2007 contains a notation of 
intermittent palpitations.  

A follow-up note from March 2008 contains the Veteran's 
complaints of a heaviness in her chest.  A March 2008 cardiology 
record shows that the Veteran had atypical chest pain which had 
resolved.  On follow-up in May 2008, it was noted that the 
Veteran denied chest pain, shortness of breath, palpitations, and 
dizziness.  

In August 2008, a VA examiner recorded the Veteran's complaints 
of very frequent episodes of atypical chest pain which were not 
related to activity.  It was noted that multiple ECGs revealed 
normal left ventricular size and function with ejection fractions 
of 60 to 65 percent.  The Veteran also reported frequent 
palpitations.  The examiner observed that the Veteran's heart had 
a regular rate and rhythm without murmurs or extra sounds.  The 
diagnosis given was mild thickening of the mitral valve leaflets 
and mild mitral valve prolapsed and mild mitral regurgitation, 
all of which were inconsequential to the Veteran at the present 
time.  The Veteran underwent an exercise stress test during which 
she exercised for 5.9 METs, stopping because of fatigue.  She did 
not have any chest pain.  The examiner said that the test was 
nondiagnostic because of the Veteran's limited exercise capacity.  
After reviewing a copy of the Veteran's cardiac catheterization 
form September 2005, the examiner opined that it was extremely 
unlikely that ANY [emphasis in original report] of the Veteran's 
current symptoms could be attributed to mitral valve prolapsed or 
any obvious cardiac condition.

The Board finds that none of the evidence of record shows that 
the Veteran has had ejection fraction of 30 to 50 percent.  The 
lowest ejection fraction finding of record pertinent to this 
claim was 60 percent, noted on the August 2008 VA examination 
report.  Additionally, none of the evidence of record shows that 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  The 
lowest METs rating of record is 5.9, also noted on the 
August 2008 VA examination report.  Additionally, as reviewed 
above, there is no record of the Veteran having had congestive 
heart failure at any time pertinent to this appeal.  Thus, since 
January 12, 1998, a rating in excess of 30 percent for mitral 
valve prolapse is not warranted.  See 38 C.F.R. § 4.104 
Diagnostic Code 7000 (2009).

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's mitral valve prolapse, 
pursuant to Fenderson, and that the claim for a higher rating, 
from January 12, 1998, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance of 
the evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for fibrocystic adenosis is denied.

A rating in excess of 30 percent for mitral valve prolapse, from 
January 12, 1998, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


